o f f i c e o f c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w ash i n g t o n d c date number release date cc ita b04 --------- conex-139998-14 uil the honorable richard m nolan member u s house of representatives chisago county courthouse north main street room center city mn attention ----------------- dear congressman nolan i am responding to your inquiry dated date on behalf of your constituent -- ------ - --------asked whether he must pay income_tax on reimbursements he receives from his employer for the expenses of driving his car when his employer calls him back to work from home even though the employer does not place him on an on call status employees must include in gross_income reimbursements they receive from their employer of the expenses of driving their cars between their residence and their regular place of work in addition these reimbursements are wages for employment_tax purposes and the employer must report them on form_w-2 wage and tax statement gross_income includes all income from whatever source derived except as otherwise provided by law sec_61 of the internal_revenue_code thus in general taxpayers must include in gross_income money they receive without an offsetting obligation to repay it if --------received the reimbursement under an accountable_plan he would not include it in gross_income however one condition for a plan to qualify as an accountable_plan is that the employee must have paid_or_incurred deductible expenses while performing services as an employee sec_1_62-2 of the income_tax regulations regulations commuting expenses do not qualify to be part of an accountable_plan because commuting expenses between an employee’s residence and regular place of work are not deductible business_expenses sec_1_162-2 of the regulations conex-139998-14 i hope this information is helpful if you have questions please call me or ------------------- at ----- ------------ sincerely michael j montemurro chief branch office of associate chief_counsel income_tax and accounting
